FILED
                              NOT FOR PUBLICATION                          DEC 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


LETICIA NOVERON DE SALGADO,                      No. 12-73739

               Petitioner,                       Agency No. A095-185-200

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Leticia Noveron De Salgado, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen removal proceedings based on ineffective assistance of counsel.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, and review de novo questions of law. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Noveron De Salgado’s

motion to reopen where she failed to establish prejudice arising from any alleged

ineffective assistance by her former counsel. See id. at 793-94 (“[P]rejudice results

when the performance of counsel was so inadequate that it may have affected the

outcome of the proceedings.”).

      In light of this disposition, we need not reach Noveron De Salgado’s

remaining contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                   12-73739